Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 25 October 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 47.
My beloved wife.
Ghent 25 October 1814.

Your Letter of 30. September, not numbered, was brought to me yesterday, after I had given up the hope of hearing from you for several weeks. That which you had previously addressed to Dresden, conformably to my request, I presume is there, waiting for me, and may possibly still wait for Months.—On Saturday last we received from the British Commissioners a Note more distinctly marked than any of those that had preceded it, with the intention of wasting time, without coming to any result—We sent them our answer to it yesterday—We have again endeavoured to bring them to a serious discussion of the objects in controversy between the two Countries; but their Government, (for they do nothing themselves, but sign and transmit papers,) have apparently no other aim, but to protract the negotiation—Since the late news from America, they have totally changed their grounds; they now come forward with new inadmissable pretensions—We have rejected them as explicitly as we did those they first advanced—and we have told them that further negotiation will be useless if they persist in them.—Our Note of yesterday, I suppose, like all the rest will go to England for an answer, but I do not expect that it will yet produce any thing decisive—The chance of Peace is in my own opinion more desperate than ever; for it is now ascertained that they will raise their demands, upon every petty success that they obtain in America, and it is but too certain that they must yet obtain many, far greater and more important that those hitherto known—While they are sporting with us here, they are continually sending reinforcements, and new expeditions to America—I do not, and will not believe that the Spirit of my Countrymen will be subdued by any thing that the British forces can accomplish, but they must go through the trial, and be prepared at least for another year of desolating War.
The news which while I was left writing to you, I received by a short Letter from Mr Beasley, has since been in a great measure confirmed—We have seen the London papers to the 21st: instant—All the British official accounts of the affair at Baltimore were in those of the 18th.—The Courier in first giving it, announced it as another Victory over the Americans, but a day or two after he does hint a suspicion that the Americans will pretend it was a British defeat—A rifle ball lodged in the spine of Baron Washington of the Potowmac, and then forsooth he began to think about his “dear wife” and his children—The noble Baron should have thought of the dear wives, whom he had made widows, and the children he had made orphans, in his Savage exploit upon Washington—I trust it is yet within the purposes of eternal Justice to make his accomplice Cockburn remember his dear wife and children.—Master Brook, who took the Baron’s place, vapours away the disgrace of his defeat; boasts of what he would have done, if he had had courage to attempt it, and how he effected his retreat because it might have cost more to take the town, than the town was worth—It is rather to be regretted that he did not make the attempt, for in all probability if he had, the whole corps would have been destroyed or made prisoners.
The battle on Lake Champlain, appears to have been still more sanguinary than that of last year on Lake Erie, and nearly with the same result—The whole British Squadron, excepting three boats was taken—The Accounts however are only from the American papers of 16 and 17 September, and are very confused and indistinct—The Battle was on the 11th: and there appears to have been an attack by land on the same day. Sir George Prevost had taken Plattsburg, and was besieging a fort in advance of it. On the morning of September 12 he raised the siege and retreated precipitately leaving his wounded, about 400 to the humanity of General Macomb—There are rumours that Prevost lost 3000 men in his retreat but these are not authentic—Macomb in a letter to his father says he hopes to destroy one third of the British army, but our People have not learnt the art of following up their advantages—I am afraid Prevost was not much more molested on his retreat than Brook—I bless God for the news such as it is, but it gives me no better hopes for the all-important point of Lake Ontario—There it is that the tug of War must be, and there we have neither Perry nor McDonogh to command—Had either of them been there, that Lake would long ere this have been ours as effectually, as Erie or Champlain—Yeo, who has the general British command on the Lakes, appears indeed to have been willing enough to sacrifice his associates in the other quarters, to reserve a more complete and certain triumph to himself—He has taken care not to expose himself with inferior or even equal force, and has been preparing an irresistible superiority, with which he will be sure of victory—The last hope to which I cling is that his 110 Gun Ship will not be ready for the present Season, and that we may be prepared to meet her with one of equal size, by the opening of the next—And that in the mean time we shall have another Commander stationed there.
The Fingal, a Cartel is said by the English papers to have touched at Southampton, and immediately proceeded to France, having dispatches to us—She sailed from New-York, about the 20th: of September, but I doubt whether she brought the President’s Message—His Proclamation after the piracy at Washington, and the robbery at Alexandria is in the Papers—So is Armstrong’s vindication of his resignation—Armstrong defends himself much as he did Washington—The capitulation of Alexandria is more disgraceful to the Inhabitants than to their robbers—Infamous beyond all example to both.
My Letters to you are degenerating into mere Gazettes—And this may be termed a Gazette Extraordinary, for it contains good news—may its followers contain more, and better!—I shewed last Evening your Letter to Mrs: Smith. She and the child are in very good health. They have concluded not to embark in the Neptune at Antwerp; but to wait, and go on by Land to join her at Brest—She is under sailing orders.
The Chauncey is to sail in two or three days from Ostend—Mr Connell goes in her with our dispatches—Mr R. B. Forbes whom we have been expecting from St: Petersburg, has not yet arrived; but Mr. Speyer is here, since Sunday—Mr. Shaler is going immediately to Paris.
I have received a Letter from Miss Du Roveray, who is at Antwerp, with a parcel of gloves for Mrs: Krehmer, which she requests me to forward by a safe opportunity; I shall not fail to execute the commission, but shall probably be the bearer of them myself—Place me on this occasion, as Mr Gallatin is wont to say at the feet of that Lady, and with my love to Charles believe me to be ever affectionately yours
A.